
	
		I
		111th CONGRESS
		1st Session
		H. R. 1718
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2009
			Mr. Kind (for
			 himself, Mr. Herger,
			 Mr. Davis of Alabama,
			 Mr. Pascrell, and
			 Mr. Thompson of California) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  amounts paid for umbilical cord blood banking services as medical care
		  expenses.
	
	
		1.Amounts paid for umbilical
			 cord blood banking services treated as medical care expenses
			(a)In
			 generalParagraph (1) of
			 section 213(d) of the Internal Revenue Code of 1986 (defining medical care) is
			 amended by striking or at the end of subparagraph (C), by
			 striking the period at the end of subparagraph (D) and inserting ,
			 or, and by inserting after subparagraph (D) the following new
			 subparagraph:
				
					(E)for private umbilical cord blood banking
				services provided by any accredited umbilical cord blood bank which is in
				compliance with the regulations under section 361 of the Public Health Service
				Act (42 U.S.C.
				264).
					.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			
